PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Remus
Application No. 15/503,304
Filed: 10 Feb 2017
For: CALCULATION METHOD FOR DESIGNING RELUCTANCE SYSTEMS, AND COMPUTER PROGRAM
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to withdraw the holding of abandonment, filed February 28, 2022, under 37 CFR 1.181.

The Notice of Abandonment mailed February 15, 2022 improperly indicated that the application was abandoned for failure to timely submit an appeal brief in furtherance of the Notice of Appeal filed  July 29, 2021. Pursuant to 37 CFR 41.37, an appeal brief must be filed within two months from the date of filing of the Notice of Appeal under 37 CFR 41.31. Submission of the appeal brief is subject to extensions of time pursuant to 37 CFR 41.37(e). As the maximum period of time for submission of the appeal brief had not expired as of the mailing of the Notice of Abandonment, the Notice of Abandonment was prematurely mailed.

In view of the premature mailing of the Notice of Abandonment, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to Group Art Unit 2147 for processing of applicant’s appeal brief filed February 28, 2022. It is noted that the timely filed appeal brief was accompanied by a five-month extension of time.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions